Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Claim Status
Claims 1-26 are pending, Claims 14-26 are withdrawn
Claims 1-9 and 11 are rejected over Wang (US 20140102852)
Claims 10 and 12-13 are rejected over Wang (US 20140102852) in view of Nitschke (US 9079791 B2)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyor configured to convey glass sheets in a longitudinal direction” in claim 1.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device being adapted to generate an independent electrical signal” in claim 1.  There is no structure described in the specification regarding generating an independent signal.
“correction system for automatically correcting the orientation of following sheets of glass” in claim 8.  The structure recited in the specification recites no structure for a correction system.
“a pressing device configured to press a sheet of glass at its periphery against the upper bending form” no particular structure of this exact limitation is provided in the specification.  The specification recites this function carried out by a pressing frame and upper bending form thus any corresponding structure performing this function or an equivalent thereof is considered to meet this limitation.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140102852).
Regarding claim 1-2, Wang discloses a conveying device (Fig 3-10 transfer system) comprising roller assemblies (11) (see at least [0053]-[0054]). Said conveying device of Wang is capable of (glass substrate (10), (Fig3-10). The conveying device taught by Wang is considered an equivalent to the corresponding structure described in the specification of the specification and capable of performing the claimed function, and equivalents thereof.
Wang discloses a detection device which comprises at least two stops (positioning poles 14) (See at least Fig 3).
Wang discloses the stops (14) generate a signal due to the glass (10) edge face (Fig 3) the signal being coupled to an acquisition system controller (12):
[0061] when the positioning pole 14 moves under the action of a force, it may depress the pressure sensor 20 which thus detects magnitude, direction, etc. of the force applied to the positioning pole 14.  Besides that, the detected signal can be transferred to the controller 12 which analyzes and 
judges magnitude, direction, etc. of the force, and thus monitors rotational speed, surface abrasion condition, etc. of the roller assembly 11, so as to find the small problems in advance to avoid fragmentation, etc. caused by magnification of the problems.

[0066] when the positioning pole 14 is subject to a force, the force can be transferred to the pressure sensor 20, and the pressure sensor 20 transfers the pressure signal to the controller 12 which controls the roller assemblies 11.

Thus the device of Wang comprises a detection device with at least two stops (14) capable of carrying out the functional limitation of the stops generating independent signals due to the edge face of the glass sheet contacting the stop.  As indicated in the claim interpretation above there is no clear structure recited in the claims or specification that carries out the functional limitation of “being adapted to generate an independent electrical signal”.  The device of Wang sends a signal to the controller (12) to be analyzed upon a force applied to a stop (14) contacting the edge face of the glass sheet thus it is the Examiner’s opinion that the device of Wang is capable of carrying out this function and thus is considered a structural equivalent.
	Wang discloses the device as a substrate positioning device (at least [0053] and at least [0057] discusses the substrate needing positioning and the positioning pole 14 pushes the glass substrate 10 to arrive at the predetermined position), thus in the instant the substrate is out of alignment it would device must necessarily be capable of sending independent signals. Applicant is reminded that the claim is directed to an apparatus 
MPEP 2114 recites:
If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.


	Wang does not specifically disclose the limitation of claim 1 reciting, 
“an acquisition system that determines, based on said independent electrical signals, a length of time between contacts between the sheet of glass and each stop, wherein the length of time corresponds to a duration that elapses from a first time when the edge face of the sheet of glass contacts a first of the two stops to a seconds time when the edge face of the sheet of glass contacts a second of the two stops”
	Wang does disclose each stop (14) sends a signal to the controller (12) which is capable of further analysis based on controller 12 which analyzes and judges magnitude, direction, etc. of the force, and thus monitors rotational speed.

[0061] when the positioning pole 14 moves under the action of a force, it may depress the pressure sensor 20 which thus detects magnitude, direction, etc. of the force applied to the positioning pole 14.  Besides that, the detected signal can be transferred to the controller 12 which analyzes and 
judges magnitude, direction, etc. of the force, and thus monitors rotational speed, surface abrasion condition, etc. of the roller assembly 11

It would be obvious to one of ordinary skill in the art that the force is related to the acceleration, by at least equation Force= mass*acceleration and the acceleration is related to the velocity by at least the equation acceleration=velocity/time and velocity=distance/time, from these basic equations It would be obvious to one of ordinary skill in the art the controller (12) of Wang is capable of calculating the duration of time between the edge face of glass contacting each stop from the independent signals.

MPEP 2114 further recites:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 

	Regarding claim 3, Wang does not disclose the movement of the stop however claim 3 is regarding a device, or apparatus, not a method.  Claim 3 is written as a functional limitation “causes movement of the stop…” (claim 2 from which claim 3 depends) “… wherein the movement of the stop…”
The device of Wang is considered capable of carrying out this function as discussed above, Nevertheless:
 Wang discloses the stop (14) should eliminate fragmentation (at least [0061], [0072]) thus it would be obvious to one of ordinary skill in the art to optimize the force, deceleration device (13), such that the substrate contact s the stop to minimize fragmentation.
	Regarding claim 4, Claim 4 is written as a functional limitation 
Nevertheless:
	Wang discloses the stops are retractable via reset member 19 [0063]
	Regarding claim 5, see claim 1 above, set position Fig 3-10
	Regarding claim 6, Wang discloses a sheet arrival detector, deceleration sensor 13¸ capable of slowing the conveyor before the sheet contacts a stop [0068]
	Regarding claim 7, Wang discloses a bed of rollers (11)
	Regarding claims 8-9, there is no recitation of the structure of the correction system in the claims or specification

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 

Wang discloses the signals provided by the stops (14) to the controller (12) controls the roller assemblies (11) (at least [0066]) thus the structure of the device taught by Wang is capable of automatically correcting the orientation of following glass sheets, see also claim 1 regarding “as a function of the length of time”
	Regarding claim 9, in view of claim 8-
Wang discloses the signals provided by the stops (14) to the controller (12) controls the roller assemblies (11) (at least [0066]) thus the structure of the device taught by Wang is capable of automatically correcting the orientation of following glass sheets, see also claim 1 regarding “as a function of the length of time”
It would further be obvious to one of ordinary skill in the art to correct the roller assemblies (11) at any location thus correcting a position of the glass upstream of the stops.  No structure is provided to differentiate claim 9 over Wang.
Regarding claim 11, only recites “when” a correction occurs in relation to the “sheets of glass are first positioned on the conveyor” and is not considered to differentiate the device of claim 1 structurally.
MPEP 2114 recites:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 



Claims 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140102852) as applied above and further in view of Nitschke (US 9079791 B2).
Regarding claim 10, Wang discloses a positioning device for a glass sheet comprising a conveyor for glass sheets, two stops capable of sending a signal upon the contact of the glass sheet edge to a controller and adjusting the conveyor in response as discussed regarding claim 1 above.
Wang fails to disclose an oven capable of heating the glass to a deformation temperature.
In the analogous art of positioning a glass sheet on a conveyor Nitschke discloses a system (10) of Fig 1 and 4 comprising a roller conveyor (24) with a furnace (12) considered capable of heating the glass to a deformation temperature (Col 6; lines 23-61) for the purpose of deforming the glass wherein Fig 4 discloses an “means for” automatic correction of the orientation of the sheets prior to the oven (Fig 4).
It would be obvious to one of ordinary skill in the art to provide an oven or furnace to the positioning roller conveyor of Wang as motivated by Nitschke.
Additionally, claim 10 does not require a structure for correcting the orientation of the sheet but for compact prosecution Applicant is notified that Where Wang discloses the controller correcting the conveying means to position the glass sheet but is silent as to the location it additionally would have been obvious to provide the correcting means of Nitschke at any location of the conveying device to position the glass as desired. See MPEP 2144.04 regarding rearrangement of parts as well.
Regarding claims 12-13, Wang is silent as to a bending device.
Nitschke discloses a bending device comprising lower mold of a ring type or pressing frame, and an upper mold of a facing surface (Col 4; lines 54-56). It would be obvious to one of ordinary skill in the 
Additionally, 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Thus the combination of positioning of a glass sheet on a roller conveyor device using stops with electrical signals to a controller for calculations with a roller conveyor with a bending device for sheet glass which also desires to position the sheet glass does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claim 9 – means for aligning glass sheet on conveyor US 4976766 A, US 4895244 A, US 4985059 A (uses time lag and distance), US 5131937 A (side bar for aligning), US 5226942 A (Fig 2, angle of rollers) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741